                                                                                  ALDO A. BADINI
                                                                                                Partner
                                                                                        (212) 294-4601
                                                                                  abadini@winston.com
June 18, 2021

By E-Mail

Brian C. Mitchell
Assistant County Attorney
Suffolk County Dept. of Law
100 Veterans Memorial Highway
Hauppauge, NY 11788
Brian.Mitchell@suffolkcountyny.gov

Re:    Orellana Castaneda et al. v. County of Suffolk et al.,
       2:17-cv-4267-WFK-ARL (E.D.N.Y.)

Dear Mr. Mitchell,

       As you know, we represent the plaintiffs in the above-referenced action. Pursuant to the
Court’s Order at ECF No. 96 and Individual Rule III.G.1, plaintiffs hereby serve: Notice of Motion
for Class Certification and supporting Memorandum of Law, the Declaration of Jose Perez, the
Declaration of Aldo A. Badini with accompanying exhibits, the Declaration of Nathalia Alejandra
Varela, the Declaration of Joaquin Orellana Castaneda, the Declaration of German Hernandez
Argueta, and a Proposed Order.

                                                            Sincerely,

                                                            s/Aldo A. Badini

                                                            Aldo A. Badini

cc:    All Counsel of Record (By ECF)
